Citation Nr: 0210414	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-22 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 70 percent for post-
traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO decision which granted service connection 
for PTSD and assigned thereto an initial disability rating of 
30 percent.  In August 2001, the Board remanded this matter 
for additional evidentiary development.  After completing the 
requested development, the RO issued an April 2002 decision 
which assigned a higher initial rating of 70 percent for 
PTSD, effective the date of service connection.


FINDINGS OF FACT

The veteran's PTSD symptoms produce no more than severe 
occupational and social impairment.  Total occupational and 
social impairment from PTSD is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1969 to February 1972, including combat service in Vietnam.  
His service separation examination in January 1972 noted 
essentially normal findings throughout.  A psychiatric 
consultation report in January 1972 noted a diagnosis of 
misuse of drugs.

In May 1999, the veteran filed a claim for service connection 
for PTSD.

In July 1999, a VA examination for PTSD was conducted.  The 
examination noted that since 1986 the veteran had been a 
full-time employee for a distribution center.  The report 
noted the veteran's subjective complaints of isolation, 
intrusive thoughts, flashbacks, and nightmares.  Mental 
status examination revealed normal thought processes and 
thought content.  The veteran was fully oriented, and denied 
any current delusions or hallucinations.  He also denied any 
current suicidal and homicidal thoughts and ideations.  The 
veteran was able to maintain personal hygiene and perform 
basic activities of daily living.  The report also noted that 
his short term memory, concentration, and judgment appeared 
moderately impaired.  The report concluded with a diagnosis 
of PTSD, the symptoms of which appeared to be frequent and 
moderate in nature.  The report listed a Global Assessment of 
Functioning (GAF) score of 70, indicating that the veteran's 
condition causes a moderate level of social and occupational 
impairment. 

A treatment report, dated in August 1999, noted that the 
veteran was anxious, depressed, and irritable.  Insight and 
judgment were fair.  He reported thoughts of injuring others 
and himself, without any actual intent.  The report concluded 
with an impression of major depression and PTSD.  It also 
noted a GAF score of 40 to 55. 

In a September 1999 statement, the veteran said that he was 
having trouble at work.  He also reported symptoms of 
irritability, difficulty sleeping, and poor memory.  

An October 1999 treatment report noted that the veteran had 
been fired from his employment.  

In November 1999, lay statements were received from his 
spouse and a co-worker.  The letters refer to the veteran's 
difficulties at work and getting along with other people.  
Also submitted were disciplinary reports from the veteran's 
work, dated in 1999.  These reports noted violations 
concerning the improper use/possession of company property 
and failure to report an accident.  

A treatment report, dated in April 2001, noted that the 
veteran had continue to do poorly.  The report noted that he 
had a low frustration tolerance and difficulty dealing with 
others.  The report concluded with an impression of PTSD and 
listed a GAF score of 30.

In September 2001, the RO sent correspondence to the veteran 
requesting that he provide information concerning all 
treatment he has received for his PTSD.  A treatment report, 
dated in November 2001, noted the veteran's complaints of 
increased anxiety and irritability.  

In March 2002, a VA examination for PTSD was conducted.  The 
report noted that the veteran's claims folder had been 
reviewed.  The report noted the veteran's complaints of 
intrusive thoughts, nightmares, flashbacks, poor memory, 
irritability, isolation and difficulty sleeping.  The report 
indicated that the veteran has had difficulty remaining 
employed, but that he was currently employed at the 
opportunity center.  It also noted that he has remained 
married since 1969.  The veteran denied a history of suicide 
attempts since his last examination.  Mental status 
examination revealed that his current thought processes and 
thought content were within normal limits.  He denied having 
delusions or hallucinations, eye contact was good, and he was 
able to maintain personal hygiene and other basic activities 
of daily living.  He was fully oriented and his long term 
memory was intact.  Short term memory, concentration, and 
judgment were severely impaired.  Impulse control was also 
impaired. The report concluded with a diagnosis of PTSD, and 
listed a GAF score of 41.  Based upon his examination, the VA 
examiner noted that the veteran has severe social and 
occupation impairment due to this condition.

II.  Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, supplemental statements of the 
case and the Board's prior remand, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for a higher rating for PTSD.  Pertinent medical records have 
been obtained, and the veteran has been provided with 
multiple VA examinations.  The Board finds that the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the related companion VA regulation, have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

PTSD is evaluated using the General Formula for Rating Mental 
Disorders pursuant to Diagnostic Code 9411 of the Schedule.  
38 C.F.R. § 4.130.  Under those criteria, a rating of 100 
percent is warranted where the evidence shows total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  A rating of 70 
percent is warranted where the evidence shows occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  

The RO has assigned the veteran's PTSD an initial disability 
evaluation of 70 percent.  Based upon its review of the 
evidence of record, the Board finds that the veteran's PTSD 
is no more than 70 percent disabling.  The VA examinations 
and treatment reports reflect no more than severe social and 
occupation impairment due to PTSD.  The March 2002 VA 
examination for PTSD noted a GAF score of 41.  The report 
also noted that the veteran has struggled in the workplace 
environment, but that he was currently employed.  Prior 
treatment records noted GAF scores as low as 30.  The July 
1999 VA examination for PTSD noted a GAF of 60.  

While the veteran's PTSD has been rated 70 percent, he does 
not demonstrate total occupational and social impairment as 
required for a 100 percent rating.  With reference to the 
typical symptoms for a total rating, as listed in the rating 
criteria, the evidence does not show gross impairment in 
thought processes or communication.  There is no evidence of 
persistent delusions or hallucinations, or grossly 
inappropriate behavior.   The veteran also is not shown to be 
in persistent danger of hurting his self or others.  He is 
able to perform activities of daily living.  He is oriented 
to time and place.  Despite some short term memory loss, 
there is no indication that he has memory loss for names of 
close relatives, own occupation, or own name.

In the judgment of the Board, the veteran's PTSD is no more 
than 70 percent disabling.  This is an initial rating case, 
on the granting of service connection, and thus the Board has 
considered whether "staged ratings" (i.e., difference 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  While there may have been day-to-day 
fluctuations in the veteran's PTSD, the evidence shows no 
distinct periods of time, since service connection became 
effective in May 1999, during which PTSD was more than 70 
percent disabling.  Thus higher staged ratings are not in 
order.

The preponderance of the evidence is against the claim for a 
higher rating for PTSD.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

A higher rating for PTSD is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

